
 
EXHIBIT 10.5

 
CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (this "Agreement") is made effective for all purposes
and in all respects as of the date referenced below, by and between The Brink’s
Company  (hereinafter referred to as "Brink’s") and Robert T. Ritter
(hereinafter referred to as "Consultant").


WHEREAS, Brink’s desires to engage Consultant to perform certain tasks, duties
and/or services as shall be assigned to Consultant by Brink’s from time to time;


WHEREAS, Consultant desires to be so engaged by Brink’s; and


WHEREAS, Brink’s and Consultant desire to set forth in writing the terms and
conditions of their agreements and understandings.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:


 
1.
Duties of Consultant. Consultant shall perform such tasks, duties and/or
services for Brink’s as described in Schedule A attached hereto and made a part
hereof, as it may be amended from time to time. Consultant agrees to perform
work in a prompt, efficient and professional manner. Nothing contained herein
shall require Brink’s to engage Consultant for, or Consultant to provide, a
minimum number of days or be deemed to be a guarantee to or by Consultant of a
minimum number of days of engagement under this Agreement.



 
2.
Term of Engagement. The term of Consultant’s engagement hereunder (the "Term")
shall commence as of July 1, 2008 and shall continue until June 30, 2009 or
until either party shall provide written notice to the other of its desire to
terminate such engagement, whichever occurs first.  Any notice of intent to
terminate the engagement must be made thirty (30) days in advance of any
contemplated termination of the Agreement.  Notwithstanding the foregoing, the
termination of this Agreement for any reason shall not terminate or in any way
affect Consultant’s covenants and obligations set forth in sections 5, 6, and 10
hereof.



 
3.
Compensation. Subject to compliance by Consultant with this Agreement, Brink’s
shall pay Consultant the compensation specified in Schedule A.  During the Term,
Brink’s shall not be obligated, under any circumstances, to pay for, or keep in
effect, any hospitalization, health, or life insurance for the benefit of
Consultant, to pay any employment or similar taxes, to make any tax withholdings
or to provide any benefits that Brink’s provides to its employees.



 
4.
Expenses Incurred. During the Term, Brink’s shall pay or promptly reimburse
Consultant for all reasonable travel, long-distance telephone and other business
expenses paid or incurred by Consultant in connection with the performance of
Consultant’s duties

 
 

--------------------------------------------------------------------------------


 
 
hereunder, upon presentation of expense statements, vouchers or other evidence
of expenses as required by Brink’s business expense reimbursement policy and all
expense reimbursements shall be in accordance with such policy.

 
 
5.
Treatment of Information. Consultant acknowledges that Consultant shall or may
be making use of, viewing and adding to confidential information of a special
and unique nature and value relating to such matters as Brink’s business
practices, trade secrets, systems, designs, methods, computer software programs,
documentation, manuals, white papers, other confidential reports and
communications and lists of and information relating to suppliers, customers and
prospects ("Confidential Information"). Consultant further acknowledges that any
information and materials received by Brink’s from third parties in confidence
shall be included in the definition of Confidential Information. Consultant
agrees that Consultant shall not directly or indirectly, disclose, divulge,
reveal, report, publish, transfer or use, for any purpose whatsoever, any
Confidential Information to any third party. Consultant acknowledges that
Brink’s holds all right, title, and interest in and to all tangible and
intangible incidents of the Confidential Information and that this agreement
conveys to Consultant only a limited right to use the Confidential Information
in the course of performing this Agreement. Such right is fully revocable in
accordance with the provisions of this Agreement. Consultant further agrees
that, except for such right of use, Consultant shall not assert any right,
title, or interest in or to the Confidential Information and shall hold all
Confidential Information in strict confidence.



 
6.
Ownership of Information. Consultant covenants and agrees that all right, title
and interest in any findings, reports, inventions, writings, disclosures,
discoveries, computer code, developments and improvements written, invented,
made or conceived by Consultant in the course of or arising out of this
Agreement (hereinafter referred to as "Work Product") shall remain the sole and
exclusive property of Brink’s and shall be a work made for hire. Consultant
agrees to disclose all Work Product to Brink’s and agrees to execute any
instruments and to do all other things reasonably requested by Brink’s (both
during and after Consultant’s engagement by Brink’s) in order to vest more fully
in Brink’s all ownership rights in Work Product.



 
7.
Indemnification. Brink’s agrees to indemnify and defend Consultant against any
and all claims, suits and actions brought against Consultant arising out of or
related to the performance by Consultant of services under this Agreement.



 
8.
No Prior Agreements. Consultant represents that Consultant’s performance under
this Agreement does not and shall not breach any duty or any agreement or
understanding to which Consultant is a party or may be bound. Consultant
covenants and agrees that Consultant shall not disclose to Brink’s, or induce
Brink’s to use, any proprietary information, knowledge or data belonging to any
previous employer or client or others.



 
9.
Independent Contractor. Consultant shall at all times be an independent
contractor hereunder, and not an agent, employee or representative of Brink’s,
and no act, action or omission to act of Consultant shall in any way be binding
upon or obligate Brink’s. Consultant shall not be treated as an employee for
Federal tax purposes. Consultant

 
 
- 2 -

--------------------------------------------------------------------------------


 
 
hereby represents and warrants to Brink’s that Consultant is an independent
contractor for Federal, state and local tax purposes. Further, Consultant hereby
covenants and agrees to pay any and all Federal, state and local taxes required
by law to be paid by an independent contractor, including, without limitation,
any taxes imposed by the Self Employment Contribution Act.  Consultant further
understands that, as an independent contractor, Consultant will not receive
overtime premium pay.

 
 
10.
Governing Law and Venue. In view of the fact that the headquarters office of
Brink’s is located in Virginia, the construction and interpretation of this
Agreement shall at all times and in all respects be governed by the substantive
laws of Virginia without regard to its rules regarding conflicts of law.  Any
legal action taken by either party shall take place in the Federal District
Court, Eastern District of Virginia, and the parties hereby submit to the
jurisdiction of such court for the adjudication of any dispute hereunder.



 
11.
Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and received by overnight courier service (with proof of service) or
certified or registered mail (return receipt requested, first-class postage
prepaid), in the case of Consultant, to Consultant’s address on record with
Brink’s or such other address as Consultant may advise in writing, in the case
of Brink’s, to its Headquarters address, 1801 Bayberry Court, Suite 400,
Richmond, VA 23226, attention “Corporate Secretary.”



 
12.
General. This Agreement contains the entire agreement and understanding by and
between the parties with respect to the subject matter hereof, and no
representations, promises, agreements or understandings, written or oral, not
herein contained shall be of any force or effect. No change or modification
hereof shall be valid or binding unless the same is in writing and signed by the
party intended to be bound. This Agreement shall be binding upon, and shall
inure to the benefit of, Brink’s and Consultant, and their respective
successors. However, Consultant may not assign this agreement or any duties
hereunder without the express written authorization of Brink’s. The provisions
of this Agreement shall be deemed severable, and the invalidity or
unenforceability of any one or more of the provisions hereof shall not affect
the validity and enforceability of the other provisions hereof. The headings and
other captions in this Agreement are for convenience and reference only and
shall not be used in interpreting, construing or enforcing any of the provisions
of this Agreement. Neither party shall be liable for the failure to perform its
obligations under this Agreement due to events beyond such party’s reasonable
control including, but not limited to, strikes, riots, wars, fire, acts of God
or acts in compliance with any applicable law, regulation or order (whether
valid or invalid) of any court or governmental body. No waiver of any provision
of this Agreement shall be valid unless the same is in writing and signed by the
party against whom such waiver is sought to be enforced; moreover, no valid
waiver of any provision of this Agreement at any time shall be deemed a waiver
of any other provision of this Agreement at such time or shall be deemed a valid
waiver of such provision at any other time.





- 3 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Brink’s and Consultant have duly executed this Agreement
intending to be bound thereby.
 
THE BRINK’S COMPANY
 
CONSULTANT
           
By:       /s/ Frank Lennon
 
/s/ Robert T. Ritter
Frank Lennon
 
Robert T. Ritter
Title:    Vice President
   



DATED: April 30, 2008


 
- 4 -

--------------------------------------------------------------------------------

 


SCHEDULE A




Duties:  Consultant shall perform such tasks, duties and/or services as are
mutually agreed by the parties.  Unless otherwise directed by Brink’s,
Consultant will report to Michael Dan, or his designee(s), in connection with
the performance of such tasks, duties and/or services.


Compensation:  During the Term, Consultant shall receive compensation in the
form of a monthly fee, in the amount of $12,500.00 (“Monthly Fee”), plus an
hourly fee of $500.00 for each hour in which Consultant performs the consulting
duties and/or services required under the Agreement, including any time required
to be spent traveling under the Agreement (the “Hourly Fee”).  With respect to
the Hourly Fee, Consultant shall be guaranteed a minimum of four hours on any
day in which he is requested to perform, and does perform, services under this
Agreement.  Consultant will advise Brink’s on a monthly basis of the days worked
for which Consultant is entitled to compensation under this provision.   This
monthly report will be made in writing and delivered to Frank Lennon or such
other individual as designated by Brink’s, and will include a summary of  each
reported day of work.  Nothing contained herein shall require Brink’s to engage
Consultant for, or Consultant to provide, a minimum number of days or be deemed
to be a guarantee to or by Consultant of a minimum number of days of engagement
under the Agreement.  The Monthly Fee shall be paid to Consultant on a monthly
basis in arrears on the last day of the month.  The Hourly Fee shall be paid in
arrears within 15 days of receipt by Brink’s of Consultant’s monthly report as
described above.


* * * * * * * * *


 
 
- 5 -

--------------------------------------------------------------------------------

 

